DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8, in the reply filed on March 18, 2022 is acknowledged.
Priority
This application is a 371 of PCT/CN2018/081245 filed March 30, 2018, which claims foreign priority to CHINA Application No. 201711143052.4 filed November 17, 2017.  The foreign priority should be perfected by providing a copy of the English Language translation of the Chinese Application in order to overcome the 102 rejection of record.
Status
This Office Action is in response to Applicants’ amendment and Remarks filed on January 2, 2019 wherein Claim 9 is amended.  Claims 1-10 are pending in the instant application.  Claims 9 and 10 are withdrawn from consideration as being drawn to non-elected inventions.  Claims 1-8 will be examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rapid” in Claims 1-8 is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (“Cooperative Assembly of a Peptide Gelator and Silk Fibroin Afford an Injectable Hydrogel for Tissue Engineering”, ACS Appl. Mater. Interfaces, published March 27, 2018, 10, 2474−12484).
	Applicants claim a method for rapid gelation of a silk fibroin (SF) solution under physiological conditions, comprising steps of: (1) weighing 0.4-0.8 mg of 2-naphthaleneacetic acid-phenylalanine-phenylalanine (NapFF) solid powder into the bottom of a glass vial and adding 130-170 μL of ultrapure water; (2) adding 8-12 μL of a 1 mol/L NaOH solution in ultrapure water, ultrasonically dissolving, and heating the bottom of the vial for 1-2 min to form a transparent solution; (3) adding a HCl solution in ultrapure water and mixing well by stirring with a pipette tip until the pH of the solution is 7.2-7.5; (4) adding 1-34 μL of a silk fibroin solution; (5) adding ultrapure water to make up the volume; and (6) standing horizontally, tilting and inverting the glass vial every 1 min-1 h, to allow the silk fibroin solution to gelate rapidly.
	The Cheng et al reference discloses a preparation of silk solution that involve preparing degumming SF solution by boiling B. mori cocoons in a Na2CO3 solution (0.02 M) for 1 h and then washing using deionized water to remove sericin proteins and other impurities. After drying at room temperature overnight, the extracted SF was dissolved in 9.3 M LiBr solution at 60 °C for 4 h, and the solution was dialyzed against distilled water using a dialysis tube (molecular weight cut off, 3500) for 3 days. Then, the solution was enriched by PEG20000, and centrifuged at 4000 rpm for 40 min at 4 °C to remove silk aggregates formed during these processes. The final concentration of SF solution was approximately 10%. SF solutions at lower concentrations were prepared
by diluting stock SF solution (10%) with deionized water or PBS buffer (10 mM, pH = 7.4).  Gelation of the silk fibroin/NapFF solution disclosed in the Cheng et al reference include investigating the potentials of NapFF to induce the gelation of SF, that involve the using the solution of the NapFF with concentration at 0.4 wt% and pH = 7.4 as stock solution. The SF solutions at varied concentrations (0.1%, 0.5%, 1.0%, and 2.0%) were
prepared from its stock solution (10%) by successive dilution. After adding desired volumes of NapFF to SF solutions, followed by vortex and gentle heating, mixed samples containing both NapFF and SF with final concentrations from 0.1% to 0.2%, and 0.1% to 2.0%, respectively were obtained. The sample containing higher concentration of NapFF at 0.4 wt % was prepared by dissolving a desired amount of NapFF in the solution of SF. Then, 300 μL of each sample was transferred to a 2 mL
flat-bottomed vial and stored at room temperature for gelation (see page 12481, left column, 5th line after the Scheme 1 Illustration to line 10 of the right column under the Scheme 1 Illustration).   The above method disclosed in the Cheng et al reference anticipates the method for rapid gelation of a silk fibroin solution under physiological conditions as recited in the currently claimed invention.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 pm – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623